Exhibit 10.1
TEXAS INSTRUMENTS 2009 LONG-TERM INCENTIVE PLAN
As amended September 17, 2009
 
    SECTION 1 .  Purpose.
 
    The Texas Instruments 2009 Long-Term Incentive Plan is intended as a
successor plan to the Company’s 2000 Long-Term Incentive Plan, 2003 Long-Term
Incentive Plan and the predecessors thereto.  This Plan is designed to enhance
the ability of the Company to attract and retain exceptionally qualified
individuals and to encourage them to acquire a proprietary interest in the
growth and performance of the Company.
 
    SECTION 2 .  Definitions.
 
    As used in the Plan, the following terms shall have the meanings set forth
in this Section 2.  Any definition of a performance measure used in connection
with an Award described by Section 11(f) shall have the meaning commonly
ascribed to such term by generally acceptable accounting principles as practiced
in the United States.
 
    (a) “Affiliate” shall mean (i) any entity that, directly or indirectly, is
controlled by the Company and (ii) any entity in which the Company has a
significant equity interest, in either case as determined by the Committee.
 
    (b) “Award” shall mean any Option, award of Restricted Stock, Restricted
Stock Unit, Performance Unit or Other Stock-Based Award granted under the Plan.
 
    (c) “Award Agreement” shall mean any written agreement, contract or other
instrument or document evidencing an Award granted under the Plan, which may,
but need not, be executed or acknowledged by a Participant.  An Award Agreement
may be in electronic form.
 
    (d) “Board” shall mean the board of directors of the Company.
   
    (e) “Cash Flow” for a period shall mean net cash provided by operating
activities.
 
    (f) “Change in Control” shall mean an event that will be deemed to have
occurred:


 
(i)
On the date any Person, other than (1) the Company or any of its Subsidiaries,
(2) a trustee or other fiduciary holding stock under an employee benefit plan of
the Company or any of its Affiliates, (3) an underwriter temporarily holding
stock pursuant to an offering of such stock, or (4) a corporation owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of stock of the Company, acquires ownership
of stock of the Company that, together with stock held by such Person,
constitutes more than 50 percent of the total fair market value or total voting
power of the stock of the Company.  However, if any Person is considered to own
more than 50 percent of the total fair market value or total voting power of the
stock of the Company, the acquisition of additional stock by the same Person is
not considered to be a Change in Control;



 
(ii)
On the date a majority of members of the Board is replaced during any 12-month
period by directors whose appointment or election is not endorsed by a majority
of the Board before the date of the appointment or election; or



 
(iii)
On the date any Person acquires (or has acquired during the 12-month period
ending on the date of the most recent acquisition by such Person) assets from
the Company that have a total gross fair market value equal to or more than 80
percent of the total gross fair market value of all of the assets of the Company
immediately before such acquisition or acquisitions.  For this purpose, gross
fair market value means the value of the assets of the Company or the value of
the assets being disposed of, determined without regard to any liabilities
associated with such assets.  However, there is no Change in Control when there
is such a sale or transfer to (i) a stockholder of the Company (immediately
before the asset transfer) in exchange for or with respect to the Company’s then
outstanding stock; (ii) an entity, at least 50 percent of the total value or
voting power of the stock of which is owned, directly or indirectly, by the
Company; (iii) a Person that owns, directly or indirectly, at least 50 percent
of the total value or voting power of the outstanding stock of the Company; or
(iv) an entity, at least 50 percent of the total value or voting power of the
stock of which is owned, directly or indirectly, by a Person that owns, directly
or indirectly, at least 50 percent of the total value or voting power of the
outstanding stock of the Company.



 
(iv)
For purposes of (i), (ii) and (iii) of this Section 2(f),



 
(A)
“Affiliate” shall have the meaning set forth in Rule 12b-2 promulgated under
Section 12 of the Securities Exchange Act of 1934, as amended;



 
(B)
“Person” shall have the meaning given in Section 7701(a)(1) of the Code.  Person
shall include more than one Person acting as a group as defined by the Final
Treasury Regulations issued under Section 409A of the Code; and



 
(C)
“Subsidiary” means any entity whose assets and net income are included in the
consolidated financial statements of the Company audited by the Company’s
independent auditors and reported to stockholders in the annual report to
stockholders.



 
(v)
Notwithstanding the foregoing, in no case will an event in (i), (ii) or (iii) of
this Section 2(f) be treated as a Change in Control unless such event also
constitutes a “change in control event” with respect to the Company within the
meaning of Treas. Reg. § 1.409A-3(i)(5) or any successor provision.

 
    (g) “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time.
 
    (h) “Committee” shall mean a committee of the Board designated by the Board
to administer the Plan.  Unless otherwise determined by the Board, the
Compensation Committee designated by the Board shall be the Committee under the
Plan.
 
    (i) “Company” shall mean Texas Instruments Incorporated, together with any
successor thereto.
 
    (j) “Cycle Time” shall mean the actual time a specific process relating to a
product or service of the Company takes to accomplish.
 
    (k) “Earnings Before Income Taxes” shall mean income from continuing
operations plus provision for income taxes.
 
    (l) “Earnings Before Income Taxes, Depreciation and Amortization” or
“EBITDA” shall mean income from continuing operations plus 1) provision for
income taxes, 2) depreciation expense and 3) amortization expense.
 
    (m) “Earnings Per Share” for a period shall mean diluted earnings per common
share from continuing operations before extraordinary items.
 
    (n) “Executive Group” shall mean every person who is expected by the
Committee to be both (i) a “covered employee” as defined in Section 162(m) of
the Code as of the end of the taxable year in which an amount related to or
arising in connection with the Award may be deducted by the Company, and (ii)
the recipient of taxable compensation of more than $1,000,000 for that taxable
year.
 
    (o) “Fair Market Value” shall mean, with respect to any property (including,
without limitation, any Shares or other securities), the fair market value of
such property determined by such methods or procedures as shall be established
from time to time by the Committee.
 
    (p) “Free Cash Flow” for a period shall mean net cash provided by operating
activities of continuing operations less additions to property, plant and
equipment.
 
    (q) “Gross Profit” for a period shall mean net revenue less cost of revenue.
 
    (r) “Gross Profit Margin” for a period shall mean Gross Profit divided by
net revenue.
 
    (s) “Incentive Stock Option” shall mean an option granted under Section
6 that is intended to meet the requirements of Section 422 of the Code, or any
successor provision thereto.
 
    (t) “Involuntary Termination” shall mean a Termination of Employment, other
than for cause, due to the independent exercise of unilateral authority of TI to
terminate the Participant’s services, other than due to the Participant’s
implicit or explicit request, where the Participant was willing and able to
continue to perform services, in accordance with Treas. Reg. § 1.409A-1(n)(1) or
any successor provision.
 
    (u) “Manufacturing Process Yield” shall mean the good units produced as a
percent of the total units processed.
 
    (v) “Market Share” shall mean the percent of sales of the total available
market in an industry, product line or product attained by the Company or one or
more of its business units, product lines or products during a time period.
 
    (w) “Net Revenue Per Employee” in a period shall mean net revenue divided by
the average number of employees, with average defined as the sum of the number
of employees at the beginning and ending of the period divided by two.
 
    (x) “Non-Qualified Stock Option” shall mean an option granted under Section
6 that is not intended to be an Incentive Stock Option.
 
    (y) “Option” shall mean an Incentive Stock Option or a Non-Qualified Stock
Option.
 
    (z) “Other Stock-Based Award” shall mean any right granted under Section 10.
 
    (aa) “Participant” shall mean an individual granted an Award under the Plan.
 
    (bb) “Performance Unit” shall mean any right granted under Section 8.
 
    (cc) “Plan” shall mean this Texas Instruments 2009 Long-Term Incentive Plan.
 
    (dd) “Operating Profit” shall mean revenue less (i) cost of revenue, (ii)
research and development expense and (iii) selling, general and administrative
expense.
 
    (ee) “Restricted Stock” shall mean any Share granted under Section 7.
 
    (ff) “Restricted Stock Unit” shall mean a contractual right granted under
Section 7 that is denominated in Shares, each of which represents a right to
receive the value of a Share (or a percentage of such value, which percentage
may be higher than 100%) on the terms and conditions set forth in the Plan and
the applicable Award Agreement.
 
    (gg) “Return on Assets” for a period shall mean net income divided by
average total assets, with average defined as the sum of the amount of assets at
the beginning and ending of the period divided by two.
 
    (hh) “Return on Capital” for a period shall mean net income divided by
stockholders’ equity.
 
    (ii) “Return on Common Equity” for a period shall mean net income divided by
total stockholders’ equity, less amounts, if any, attributable to preferred
stock.
 
    (jj) “Return on Invested Capital” for a period shall mean net income divided
by the sum of stockholders’ equity and long-term debt.
 
    (kk) “Return on Net Assets” for a period shall mean net income divided by
the difference of average total assets less average non-debt liabilities, with
average defined as the sum of assets or liabilities at the beginning and ending
of the period divided by two.
 
    (ll) “Revenue Growth” shall mean the percentage change in revenue from one
period to another.
 
    (mm) “Shares” shall mean shares of the common stock of the Company, $1.00
par value.
 
    (nn) “Specified Employee” shall mean an employee who is a “specified
employee” (as defined in Section 409A(2)(b)(i) of the Code) for the applicable
period, as determined by the Committee in accordance with Treas. Reg. §
1.409A-1(i) or any successor provision.
 
    (oo) “Stock Appreciation Right” or “SAR” shall mean any right granted
pursuant to Section 9 to receive, upon exercise by the Participant, the excess
of (i) the Fair Market Value of one Share on the date of exercise or any date or
dates during a specified period before the date of exercise over (ii) the grant
price of the right, which grant price, except in the case of Substitute Awards,
shall not be less than the Fair Market Value of one Share on the date of grant
of the right.
 
    (pp) “Substitute Awards” shall mean Awards granted in assumption of, or in
substitution for, outstanding awards previously granted by a company acquired by
the Company or with which the Company combines.
 
    (qq) “Termination of Employment” shall mean the date on which the
Participant has incurred a “separation from service” within the meaning of
Treas. Reg. §  1.409A-1(h) or any successor provision.
 
    (rr) “TI” shall mean and include the Company and its Affiliates.
 
    (ss) “Total Stockholder Return” shall mean the sum of the appreciation in
stock price and dividends paid on common stock over a given period of time.
 
    SECTION 3 .  Eligibility.
 
    (a) Any individual who is employed by the Company or any Affiliate, and any
individual who provides services to the Company or any Affiliate as an
independent contractor, including any officer or employee-director, shall be
eligible to be selected to receive an Award under the Plan.
 
    (b) An individual who has agreed to accept employment by, or to provide
services to, the Company or an Affiliate shall be deemed to be eligible for
Awards hereunder as of commencement of employment.
 
    (c) Directors who are not full-time or part-time officers or employees are
not eligible to receive Awards hereunder.
 
    (d) Holders of options and other types of Awards granted by a company
acquired by the Company or with which the Company combines are eligible for
grant of Substitute Awards hereunder.
 
    SECTION 4 .  Administration.
 
    (a) The Plan shall be administered by the Committee.  The Committee shall be
appointed by the Board.  A director may serve as a member or alternate member of
the Committee only during periods in which the director is (i) independent
within the meaning of the rules of the New York Stock Exchange and the Company’s
director independence standards and (ii) an “outside director” as described in
Section 162(m) of the Code.
 
    (b) Subject to the terms of the Plan and applicable law, the Committee shall
have full power and authority to: (i) designate Participants; (ii) determine the
type or types of Awards (including Substitute Awards) to be granted to each
Participant under the Plan; (iii) determine the number of Shares to be covered
by (or with respect to which payments, rights, or other matters are to be
calculated in connection with) Awards; (iv) determine the terms and conditions
of any Award (v) determine whether, to what extent, and under what circumstances
Awards may be settled or exercised in cash, Shares, other securities, other
Awards, or other property, or canceled, forfeited or suspended, and the method
or methods by which Awards may be settled, exercised, canceled, forfeited or
suspended; (vi) determine, consistent with Section 11(g), whether, to what
extent, and under what circumstances cash, Shares, other securities, other
Awards, other property, and other amounts payable with respect to an Award under
the Plan shall be deferred either automatically or at the election of the holder
thereof or of the Committee; (vii) interpret and administer the Plan and any
instrument or agreement relating to, or Award made under, the Plan; (viii)
establish, amend, suspend or waive such rules and regulations and appoint such
agents as it shall deem appropriate for the proper administration of the Plan,
including adopting sub-plans and addenda for Participants outside the United
States to achieve favorable tax results or facilitate compliance with applicable
laws; (ix) determine whether and to what extent Awards should comply or continue
to comply with any requirement of statute or regulation; and (x) make any other
determination and take any other action that the Committee deems necessary or
desirable for the administration of the Plan.
 
    (c) All decisions of the Committee shall be final, conclusive and binding
upon all parties, including the Company, the stockholders and the Participants.
 
    SECTION 5 .  Shares Available for Awards.
 
    (a) Subject to adjustment as provided in this Section 5, the number of
Shares available for issuance under the Plan shall be 75,000,000
shares.  Notwithstanding the foregoing and subject to adjustment as provided in
Section 5(e), no Participant may receive Options and SARs under the Plan in any
calendar year that relate to more than 4,000,000 Shares.
 
    (b) If, after the effective date of the Plan, (i) any Shares covered by an
Award, or to which such an Award relates, are forfeited or (ii) any Award
expires or is cancelled or otherwise terminated, then the number of Shares
available for issuance under the Plan shall increase, to the extent of any such
forfeiture, expiration, cancellation or termination.  For purposes of this
Section 5(b), awards and options granted under any previous option or long-term
incentive plan of the Company (other than a Substitute Award granted under any
such plan) shall be treated as Awards.  For the avoidance of doubt, the number
of Shares available for issuance under the Plan shall not be increased by:
(i) the withholding of Shares as a result of the net settlement of an
outstanding Option or SAR; (ii) the delivery of Shares to pay the exercise price
or withholding taxes relating to an Award; or (iii) the repurchase of Shares on
the open market using the proceeds of an Option’s exercise.
 
    (c) Any Shares underlying Substitute Awards shall not be counted against the
Shares available for granting Awards.
 
    (d) Any Shares delivered pursuant to an Award may consist, in whole or in
part, of authorized and unissued Shares, of treasury Shares or of both.
 
    (e) In the event that any dividend or other distribution (whether in the
form of cash, Shares, other securities, or other property), recapitalization,
stock split, reverse stock split, reorganization, merger, consolidation,
split-up, spin-off, combination, repurchase or exchange of Shares or other
securities of the Company, issuance of warrants or other rights to purchase
Shares or other securities of the Company, or other similar corporate
transaction or event affects the Shares such that an adjustment is appropriate
in order to prevent dilution or enlargement of the benefits or potential
benefits intended to be made available under the Plan, then the Committee shall
equitably adjust any or all of (i) the number and type of Shares (or other
securities or property) which thereafter may be made the subject of Awards,
including the aggregate and individual limits specified in Section 5(a), (ii)
the number and type of Shares (or other securities, cash or property) subject to
outstanding Awards, and (iii) the grant, purchase, or exercise price with
respect to any Award or, if deemed appropriate, make provision for a cash
payment to the holder of an outstanding Award; provided, however, that the
number of Shares subject to any Award denominated in Shares shall always be a
whole number.  Any such adjustment with respect to a “stock right” outstanding
under the Plan, as defined in Section 409A of the Code, shall be made in a
manner that is intended to avoid the imposition of any additional tax or penalty
under Section 409A.
 
    SECTION 6 .  Options.
 
    (a) The Committee is hereby authorized to grant Options to Participants with
the terms and conditions described in this Section 6 and with such additional
terms and conditions, in either case not inconsistent with the provisions of the
Plan, as the Committee shall determine.
 
    (b) The purchase price per Share under an Option shall be determined by the
Committee; provided, however, that, except in the case of Substitute Awards,
such purchase price shall not be less than the Fair Market Value of a Share on
the date of grant of such Option.
 
    (c) The term of each Option shall be fixed by the Committee but shall not
exceed 10 years; provided, however, that the Committee may provide for a longer
term to accommodate regulations in non-U.S. jurisdictions that require a minimum
exercise or vesting period following a Participant’s death to achieve favorable
tax results or comply with local law.
 
    (d) The Committee shall determine the time or times at which an Option may
be exercised in whole or in part, and the method or methods by which, and the
form or forms (including, without limitation, cash, Shares, other Awards, or
other property, or any combination thereof, having a Fair Market Value on the
exercise date equal to the relevant exercise price) in which, payment of the
exercise price with respect thereto may be made or deemed to have been made.
 
    (e) The terms of any Incentive Stock Option granted under the Plan shall
comply in all respects with the provisions of Section 422 of the Code, or any
successor provision thereto, and any regulations promulgated thereunder, but the
Company makes no representation that any options will qualify, or continue to
qualify as an Incentive Stock Option and makes no covenant to maintain Incentive
Stock Option status.
 
    SECTION 7 .  Restricted Stock and Restricted Stock Units.
 
    (a) The Committee is hereby authorized to grant Awards of Restricted Stock
and Restricted Stock Units to Participants with the terms and conditions
described in this Section 7 and with such additional terms and conditions, in
either case not inconsistent with the provisions of the Plan, as the Committee
shall determine.
 
    (b) Shares of Restricted Stock and Restricted Stock Units shall be subject
to such restrictions as the Committee may impose (including, without limitation,
any limitation on the right to vote a Share of Restricted Stock or the right to
receive any dividend or other right or property), which restrictions may lapse
separately or in combination at such time or times, in such installments or
otherwise, as the Committee may deem appropriate.
 
    (c) Any share of Restricted Stock granted under the Plan may be evidenced in
such manner as the Committee may deem appropriate including, without limitation,
book-entry registration or issuance of a stock certificate or certificates.  In
the event any stock certificate is issued in respect of shares of Restricted
Stock granted under the Plan, such certificate shall be registered in the name
of the Participant and shall bear an appropriate legend referring to the terms,
conditions, and restrictions applicable to such Restricted Stock.
   
    (d) Except as otherwise determined by the Committee, upon termination of
employment or cessation of the provision of services (as determined under
criteria established by the Committee) for any reason during the applicable
restriction period, all Shares of Restricted Stock and all Restricted Stock
Units still, in either case, subject to restriction shall be forfeited and
reacquired by the Company; provided, however, that the Committee may, when it
finds that a waiver would be in the best interests of the Company, waive in
whole or in part any or all remaining restrictions with respect to Shares of
Restricted Stock or Restricted Stock Units.
 
    SECTION 8 .  Performance Units.
 
    (a) The Committee is hereby authorized to grant Performance Units to
Participants with terms and conditions as the Committee shall determine not
inconsistent with the provisions of the Plan.
 
    (b) Subject to the terms of the Plan, a Performance Unit granted under the
Plan (i) may be denominated or payable in cash, Shares (including, without
limitation, Restricted Stock), other securities, other Awards, or other property
and (ii) shall confer on the holder thereof rights valued as determined by the
Committee and payable to, or exercisable by, the holder of the Performance Unit,
in whole or in part, upon the achievement of such performance goals during such
performance periods as the Committee shall establish.  Subject to the terms of
the Plan, the performance goals to be achieved during any performance period,
the length of any performance period, the amount of any Performance Unit granted
and the amount of any payment or transfer to be made pursuant to any Performance
Unit shall be determined by the Committee.
 
    SECTION 9 .  Stock Appreciation Rights (SARs).
 
    (a) The Committee is hereby authorized to grant SARs to Participants with
terms and conditions as the Committee shall determine not inconsistent with the
provisions of the Plan.
 
    (b) The term of each SAR shall be fixed by the Committee but shall not
exceed 10 years; provided, however, that the Committee may provide for a longer
term to accommodate regulations in non-U.S. jurisdictions that require a minimum
exercise or vesting period following a Participant’s death.
 
    SECTION 10 .  Other Stock-based Awards.
 
    The Committee is hereby authorized to grant to Participants such other
Awards that are denominated or payable in, valued in whole or in part by
reference to, or otherwise based on or related to, Shares (including, without
limitation, securities convertible into Shares) as are deemed by the Committee
to be consistent with the purposes of the Plan.  Subject to the terms of the
Plan, the Committee shall determine the terms and conditions of such
Awards.  Shares or other securities delivered pursuant to a purchase right
granted under this Section 10 shall be purchased for such consideration, which
may be paid by such method or methods and in such form or forms, including,
without limitation, cash, Shares, other securities, other Awards, or other
property, or any combination thereof, as the Committee shall determine, the
value of which consideration, as established by the Committee, shall, except in
the case of Substitute Awards, not be less than the Fair Market Value of such
Shares or other securities as of the date such purchase right is granted.
 
    SECTION 11 .  General Provisions Applicable to Awards.
 
    (a) Awards shall be granted for no cash consideration or for such minimal
cash consideration as may be required by applicable law.
 
    (b) Awards may, in the discretion of the Committee, be granted either alone
or in addition to or in tandem with any other Award or any award granted under
any other plan of the Company.  Awards granted in addition to or in tandem with
other Awards, or in addition to or in tandem with awards granted under any other
plan of the Company, may be granted either at the same time as or at a different
time from the grant of such other Awards or awards.
 
    (c) Subject to the terms of the Plan, payments or transfers to be made by
the Company upon the grant, exercise or settlement of an Award may be made in
such form or forms as the Committee shall determine including, without
limitation, cash, Shares, other securities, other Awards, or other property, or
any combination thereof, and may be made in a single payment or transfer, in
installments, or on a deferred basis, in each case in accordance with Section
11(g) and rules and procedures established by the Committee.  Such rules and
procedures may include, without limitation, provisions for the payment or
crediting of reasonable interest on installment or deferred payments or, with
respect only to Awards other than Options and SARs, the grant or crediting of
dividend equivalents in respect of installment or deferred payments.
 
    (d) Unless the Committee shall otherwise determine, (i) no Award, and no
right under any such Award, shall be assignable, alienable, saleable or
transferable by a Participant otherwise than by will or by the laws of descent
and distribution; provided, however, that, if so determined by the Committee, a
Participant may, in the manner established by the Committee, designate a
beneficiary or beneficiaries to exercise the rights of the Participant, and to
receive any property distributable, with respect to any Award upon the death of
the Participant; (ii) each Award, and each right under any Award, shall be
exercisable during the Participant’s lifetime only by the Participant or, if
permissible under applicable law, by the Participant’s guardian or legal
representative; and (iii) no Award, and no right under any such Award, may be
pledged, alienated, attached, or otherwise encumbered, and any purported pledge,
alienation, attachment or encumbrance thereof shall be void and unenforceable
against the Company.  The provisions of this paragraph shall not apply to any
Award which has been fully exercised, earned or paid, as the case may be, and
shall not preclude forfeiture of an Award in accordance with the terms thereof.
 
    (e) All certificates for Shares or other securities delivered under the Plan
pursuant to any Award or the exercise thereof shall be subject to such stop
transfer orders and other restrictions as the Committee may deem advisable under
the Plan or the rules, regulations, and other requirements of the Securities and
Exchange Commission, any stock exchange upon which such Shares or other
securities are then listed, and any applicable Federal, state or foreign
securities laws, and the Committee may cause a legend or legends to be put on
any such certificates to make appropriate reference to such restrictions.
 
    (f) Every Award (other than an Option or SAR) to a member of the Executive
Group that the Committee intends to constitute “qualified performance-based
compensation” for purposes of Section 162(m) of the Code shall include a
pre-established formula, such that payment, retention or vesting of the Award is
subject to the achievement during a performance period or periods, as determined
by the Committee, of a level or levels, on an absolute basis or relative to
other companies, as determined by the Committee, of one or more of the following
performance measures:  (i) Cash Flow, (ii) Cycle Time, (iii) Earnings Before
Income Taxes, (iv) Earnings Per Share, (v) EBITDA, (vi) Free Cash Flow, (vii)
Gross Profit, (viii) Gross Profit Margin, (ix) Manufacturing Process Yield, (x)
Market Share, (xi) net income, (xii) Net Revenue Per Employee, (xiii) Operating
Profit, (xiv) Return on Assets, (xv) Return on Capital, (xvi) Return on Common
Equity, (xvii) Return on Invested Capital, (xviii) Return on Net Assets, (xix)
Revenue Growth or (xx) Total Stockholder Return.  For any Award subject to any
such pre-established formula, no more than $5,000,000 can be paid in
satisfaction of such Award to any Participant, provided, however, that if the
performance formula relating to such Award is expressed in Shares, the maximum
limit shall be 4,000,000 Shares in lieu of such dollar limit.
 
    (g) Unless the Committee expressly determines otherwise in the Award
Agreement, any Award of an Option, SAR, or Restricted Stock is intended to
qualify as a stock right exempt under Section 409A of the Code, and the terms of
the Award Agreement and any related rules and procedures adopted by the
Committee shall reflect such intention.  Unless the Committee expressly
determines otherwise in the Award Agreement, with respect to any other Award
that would constitute deferred compensation within the meaning of Section 409A
of the Code, the Award Agreement shall set forth the time and form of payment
and the election rights, if any, of the holder in a manner that is intended to
avoid the imposition of additional taxes and penalties under Section 409A.  The
Company makes no representation or covenant that any Award granted under the
Plan will comply with Section 409A.
 
    (h) The Committee shall not have the authority to provide in any Award
granted hereunder for the automatic award of an Option upon the exercise or
settlement of such Award.
 
    (i) This Section 11(i) applies with respect to Awards granted on or after
January 1, 2010.   If a Participant experiences an Involuntary Termination
within 24 months after a Change in Control, then unless specifically provided to
the contrary in any Award Agreement or the Committee otherwise determines under
authority granted elsewhere in the Plan,
(1)  Awards held by the Participant shall become fully vested and exercisable,
and any restrictions applicable to the Awards shall lapse, upon the effective
date of such termination;
(2)  to the extent permitted without additional tax or penalty by Section 409A
of the Code, the shares underlying Restricted Stock Units, Performance Units or
other Stock-Based Awards held by the Participant will be issued on, or as soon
as practicable (but no later than 60 days) after, the Participant’s  Involuntary
Termination, provided, however,  that if the Participant is a Specified Employee
upon such termination, the shares will be issued on, or as soon as practicable
(but no more than 10 days) after, the first day of the seventh month following
such Involuntary Termination; and
(3)  to the extent that the issuance of shares as specified in (2) above is not
permitted without additional tax or penalty by Section 409A, the Award will
continue to full term and the shares will be issued at the issuance date
specified in the Award Agreement as if the Participant were still an employee of
TI on such date.
 
    SECTION 12 .  Amendment and Termination.
 
    (a) Unless otherwise expressly provided in an Award Agreement or in the
Plan, the Board may amend, alter, suspend, discontinue, or terminate the Plan or
any portion thereof at any time; provided, however, that no such amendment,
alteration, suspension, discontinuation or termination shall be made without
(i) stockholder approval if such approval is necessary to comply with the
listing requirements of the New York Stock Exchange or (ii) the consent of the
affected Participants, if such action would adversely affect the rights of such
Participants under any outstanding Award.  Notwithstanding anything to the
contrary herein, the Committee may amend the Plan in such manner as may be
necessary to enable the Plan to achieve its stated purposes in any jurisdiction
outside the United States in a tax-efficient manner and in compliance with local
rules and regulations.
 
    (b) The Committee may waive any conditions or rights under, or amend, alter,
suspend, discontinue or terminate, any Award theretofore granted, prospectively
or retroactively, without the consent of any relevant Participant or holder or
beneficiary of an Award, provided, however, that (i) no such action shall impair
the rights of any affected Participant or holder or beneficiary under any Award
theretofore granted under the Plan; (ii) except as provided in Section 5(e), no
such action shall reduce the exercise price of any Option or SAR established at
the time of grant thereof; and (iii) except in connection with a corporate
transaction involving the Company (including an event described in Section 5(e),
an Option or SAR may not be terminated in exchange for (x) a cash amount greater
than the excess, if any, of the Fair Market Value of the underlying Shares on
the date of cancellation over the exercise price times the number of Shares
outstanding under the Award (the “Award Value”), (y) another Option or SAR with
an exercise price that is less than the exercise price of the cancelled Option
or SAR, or (z) any other type of Award.  For avoidance of doubt, in connection
with a corporate transaction involving the Company (including an event described
in Section 5(e)), any Award may be terminated in exchange for a cash payment,
and such payment is not required to exceed the Award Value.  Notwithstanding the
foregoing, the Committee may terminate Awards granted in any jurisdiction
outside the United States prior to their expiration date for consideration
determined by the Committee when, in the Committee’s judgment, the
administrative burden of continuing Awards in such locality outweighs the
benefit to the Company.  Any such action taken with respect to an Award intended
to be a stock right exempt under Section 409A of the Code shall be consistent
with the requirements for exemption under Section 409A, and any such action
taken with respect to an Award that constitutes deferred compensation under
Section 409A shall be in compliance with the requirements of Section 409A.  The
Committee also may modify any outstanding Awards to comply with Section 409A
without consent from Participants.  The Company makes no representation or
covenant that any action taken pursuant to this Section 12(b) will comply with
Section 409A.
 
    (c) The Committee shall be authorized to make adjustments in the terms and
conditions of, and the criteria included in, Awards in recognition of changes in
applicable laws, regulations or accounting principles, whenever the Committee
determines that such adjustments are appropriate in order to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under the Plan.  Any such action taken with respect to an Award intended to be a
stock right exempt under Section 409A of the Code shall be consistent with the
requirements for exemption under Section 409A, and any such action taken with
respect to an Award that constitutes deferred compensation under Section 409A
shall be in compliance with the requirements of Section 409A.  However, the
Company makes no representation or covenants that Awards will comply with
Section 409A.
 
    (d) The Committee may correct any defect, supply any omission, or reconcile
any inconsistency in the Plan or any Award in the manner and to the extent it
shall deem desirable to carry the Plan into effect.
 
    SECTION 13 .  Miscellaneous.
 
    (a) No employee, independent contractor, Participant or other person shall
have any claim to be granted any Award under the Plan, and there is no
obligation for uniformity of treatment of employees, independent contractors,
Participants, or holders or beneficiaries of Awards, either collectively or
individually, under the Plan.  The terms and conditions of Awards need not be
the same with respect to each recipient.
 
    (b) The Committee may delegate to another committee of the Board, one or
more officers or managers of the Company, or a committee of such officers or
managers, the authority, subject to such terms and limitations as the Committee
shall determine, to grant Awards to, or to cancel, modify, waive rights with
respect to, alter, discontinue, suspend or terminate Awards held by, employees
who are not officers or directors of the Company for purposes of Section 16 of
the Securities Exchange Act of 1934, as amended; provided, however, that any
such delegation to management shall conform with the requirements of the General
Corporation Law of Delaware, as in effect from time to time.
 
    (c) The Company shall be authorized to withhold from any Award granted or
any payment due or transfer made under any Award or under the Plan or from any
compensation or other amount owing to a Participant the amount (in cash, Shares,
other securities, other Awards, or other property) of withholding taxes
(including income tax, social insurance contributions, payment on account and
other taxes) due in respect of an Award, its exercise, or any payment or
transfer of Shares, cash or property under such Award or under the Plan and to
take such other action (including, without limitation, providing for elective
payment of such amounts in cash, Shares, other securities, other Awards or other
property by the Participant) as may be necessary in the opinion of the Company
to satisfy all obligations of the Company for the payment of such taxes.
 
    (d) Nothing contained in the Plan shall prevent the Company from adopting or
continuing in effect other or additional compensation arrangements, and such
arrangements may be either generally applicable or applicable only in specific
cases.
 
    (e) The grant of an Award shall not be construed as giving a Participant the
right to be retained in the employ or service of the Company or any
Affiliate.   Further, the Company or the applicable Affiliate may at any time
dismiss a Participant from employment or terminate the services of an
independent contractor, free from any liability, or any claim under the Plan,
unless otherwise expressly provided in the Plan or in any Award Agreement or in
any other agreement binding the parties.
   
    (f) If any provision of the Plan or any Award is or becomes or is deemed to
be invalid, illegal, or unenforceable in any jurisdiction, or as to any person
or Award, or would disqualify the Plan or any Award under any law deemed
applicable by the Committee, such provision shall be construed or deemed amended
to conform to applicable laws, or if it cannot be so construed or deemed amended
without, in the determination of the Committee, materially altering the intent
of the Plan or the Award, such provision shall be stricken as to such
jurisdiction, person or Award, and the remainder of the Plan and any such Award
shall remain in full force and effect.
 
    (g) Neither the Plan nor any Award shall create or be construed to create a
trust or separate fund of any kind or a fiduciary relationship between the
Company and a Participant or any other person.  To the extent that any person
acquires a right to receive payments from the Company pursuant to an Award, such
right shall be no greater than the right of any unsecured general creditor of
the Company.
 
    (h) No fractional Shares shall be issued or delivered pursuant to the Plan
or any Award, and the Committee shall determine whether cash, other securities
or other property shall be paid or transferred in lieu of any fractional Shares,
or whether such fractional Shares or any rights thereto shall be canceled,
terminated or otherwise eliminated.
 
    SECTION 14 .  Effective Date of the Plan.
 
    The Plan shall be effective as of the date of its approval by the
stockholders of the Company.
 
    SECTION 15 .  Term of the Plan.
   
    No Award shall be granted under the Plan after the tenth anniversary of the
effective date.  However, unless otherwise expressly provided in the Plan or in
an applicable Award Agreement, any Award theretofore granted may extend beyond
such date, and the authority of the Committee and the Board under Section 12 to
amend, alter, adjust, suspend, discontinue, or terminate any such Award, or to
waive any conditions or rights under any such Award, and to amend the Plan,
shall extend beyond such date.
   
    SECTION 16 .  Governing Law.
 
    The Plan shall be construed in accordance with and governed by the laws of
the State of Texas without giving effect to the principles of conflict of laws
thereof.


